Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered April 13, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a predicate felon, to a term of AVi to 9 years, unanimously affirmed.
Defendant’s conviction was supported by sufficient evidence which included the undercover’s testimony that the defendant took the undercover to the co-defendant, who then gave the undercover four vials of cocaine in exchange for pre-recorded buy money, that the co-defendant told defendant he would be given drugs by the co-defendant in exchange for his assistance in the drug sale, and that the defendant was still with the co-defendant when they were subsequently arrested by the backup team (see, People v Kaplan, 76 NY2d 140).
We also note that the closing of the courtroom during the undercover’s testimony was factually supported by the undercover officer’s fear for her safety after she revealed that she had been asked if she was a police officer on several previous occasions involving ongoing investigations (People v Martinez, 82 NY2d 436, 443).
Finally, the prosecutor’s summation was a fair response to the defense arguments, and to the extent some comments may have been improper, their effect was harmless in these cir*410cumstances (see, People v Galloway, 54 NY2d 396, 401). Concur —Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.